Citation Nr: 1014303	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-36 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as due to 
herbicide exposure, or as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).

In November 2006, the Veteran perfected his appeal with 
respect to the issues of entitlement to service connection 
for bilateral hearing loss, entitlement to service connection 
for tinnitus, entitlement to service connection for bilateral 
lower extremity peripheral neuropathy, and entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
However, prior to certification of the Veteran's appeal, 
service connection for PTSD was granted by an August 2008 
rating decision, and for the remaining issues in a May 2008 
rating decision.  As these decisions constitute a full grant 
of the benefits sought on appeal, the issues are not before 
the Board at this time.


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral upper extremities 
is currently diagnosed.  

2.  The probative and persuasive evidence of record does not 
relate the Veteran's current diagnosed peripheral neuropathy 
of the bilateral upper extremities directly to service, to 
herbicide exposure during service, or to a service-connected 
disorder.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral hands was not incurred 
in or aggravated by military service, to include herbicide 
exposure, and is not proximately due to, or the result of, a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that his peripheral 
neuropathy of the bilateral upper extremities is 
etiologically related to his service-connected diabetes 
mellitus, type 2.  The record also raises the issue of 
whether the Veteran's peripheral neuropathy of the bilateral 
upper extremities is related to herbicide exposure in 
service.  Finally, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); the United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  Therefore, 
service connection on a direct basis will also be considered.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Direct Basis

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A current diagnosis of peripheral neuropathy was established 
at the March 2005 VA diabetes mellitus examination.  It was 
also diagnosed during a February 2010 private evaluation by 
the Veteran's physician, Dr. L.E.G, who concluded that based 
on nerve conduction studies, the clinical examination, and 
the Veteran's reported history of his disorder, the Veteran 
had both ulnar nerve entrapment (previously found on multiple 
VA examinations and diagnosed as carpal tunnel syndrome), and 
mild neuropathy of the hands, the latter of which was 
considered to be "diabetic neuropathy."  Peripheral 
neuropathy was also noted in a September 2009 VA outpatient 
record, and peripheral neuropathy "symptoms" were noted at 
the March 2005 VA diabetes mellitus examination.

However, the record does not reflect, and the Veteran does 
not assert, that his peripheral neuropathy of the bilateral 
upper extremities is directly related to service.  To that 
end, the probative and persuasive evidence of record does not 
relate the Veteran's peripheral neuropathy of the bilateral 
upper extremities directly to his military service.  
Accordingly, service connection for peripheral neuropathy of 
the bilateral upper extremities on a direct basis is not 
warranted.  See 38 C.F.R. § 3.303.

As Due To Herbicide Exposure

Service connection for diabetes mellitus, type 2, was granted 
by a November 2006 rating decision, on the basis of herbicide 
exposure during the Veteran's in-country Vietnam service.  
Accordingly, exposure to herbicides has been established.  VA 
regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection may be warranted for several disorders, to include 
acute and subacute peripheral neuropathy.  38 C.F.R. §§ 
3.307, 3.309.  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).

However, the first evidence of the Veteran's peripheral 
neuropathy of the bilateral upper extremities is documented 
in March 2005.  Moreover, the Veteran does not argue that it 
manifested within the presumptive period.  Thus, even though 
a VA physician found in March 2005 that the Veteran's 
peripheral neuropathy of the upper extremities was possibly 
related to herbicide exposure, the Veteran's neuropathy did 
not manifest within weeks or months of exposure, as required 
by the pertinent regulations.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, service connection for peripheral neuropathy of 
the bilateral upper extremities, on the basis of exposure to 
herbicides, is not warranted.

As Secondary To a Service-Connected Disorder

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

After careful consideration, the Board finds that the 
probative and persuasive evidence of record also does not 
support a grant of service connection for peripheral 
neuropathy of the bilateral upper extremities on a secondary 
basis.  The February 2010 private opinion that the Veteran 
had both carpal tunnel syndrome, and diabetic neuropathy, of 
the upper extremities, was noted to be predicated partially 
on the Veteran's "history" as well as the clinical 
examination.  However, the Veteran reported to that private 
physician that the symptoms in his fingers and hands had only 
begun in 2009, four years subsequent to his initial diabetes 
mellitus diagnosis in January 2005.  But the evidence 
reflects that at both the March 2005 and October 2006 VA 
examinations, the Veteran reported that the numbness and 
tingling in his fingers and hands had occurred on and off for 
years.  Thus, the Veteran's history, as reported to his 
private physician in February 2010, is inconsistent with the 
information he repeatedly provided in the past.  Compare 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that 
VA cannot reject a medical opinion simply because it is based 
on a history supplied by a veteran and that the critical 
question is whether that history was accurate) to Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the 
Board may reject such statements of a veteran if rebutted by 
the overall weight of the evidence).  

Conversely, the March 2005 VA examiner concluded that, while 
the Veteran did have some evidence of neuropathy in his 
hands, that it was likely "independent" from diabetes 
mellitus, since it started years before his diabetes mellitus 
was diagnosed.  This was also based on the Veteran's history, 
a clinical examination, and nerve conduction study.  As such, 
the Board finds that the February 2010 opinion warrants only 
minimal probative value, such that the probative and 
persuasive evidence of record does not support a finding of 
service connection on a secondary basis.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that the Board may 
appropriately favor the opinion of one competent medical 
authority over another.)  

To the extent that the Veteran was also diagnosed with carpal 
tunnel syndrome of the bilateral upper extremities, beginning 
in March 2005, the Board notes that the probative and 
persuasive evidence of record also does not relate it to the 
Veteran's service-connected diabetes mellitus, type 2.  
Indeed, the December 2007 VA diabetes mellitus examiner found 
that the Veteran's obesity was the probable cause of the 
bilateral upper extremity carpal tunnel syndrome, and the 
October 2009 VA examiner noted that because diabetes 
mellitus, type 2, was not a causative factor by itself for 
carpal tunnel syndrome, and that the Veteran's renal function 
was normal, that carpal tunnel sydrome was less likely than 
not a complication of diabetes mellitus, type 2.  

The Veteran's testimony at his March 2010 Board hearing has 
been considered, especially those statements indicating that 
the tingling and numbness in the bilateral upper extremities 
feels the same as the symptoms in his bilateral lower 
extremities.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that such statements are competent 
lay evidence of symptomatology.  See Robinson v. Shinseki, 
312 Fed. Appx. 336 (Fed. Cir. 2009); see also 38 U.S.C.A. § 
1153(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a), 
3.159(a).  Moreover, the Board notes that service connection 
is currently in effect for peripheral neuropathy of the 
bilateral lower extremities, as etiologically related to 
diabetes mellitus.  However, in addition to the probative and 
persuasive evidence ruling out such an etiology with respect 
to the bilateral upper extremities, it is well established 
that a lay person without medical training, such as the 
Veteran, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a) (1).  Accordingly, service 
connection for peripheral neuropathy of the bilateral upper 
extremities on a secondary basis is not warranted.

Because the probative and persuasive evidence does not relate 
the Veteran's peripheral neuropathy of the bilateral upper 
extremities to his military service, presumptively to 
herbicide exposure, or to a service-connected disorder, the 
preponderance of the evidence is against her claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A February 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although this letter failed to 
notify the Veteran of pertinent information related to the 
establishment of a disability rating and effective date, 
because the preponderance of the evidence is against the 
Veteran's claim for service connection, he was not prejudiced 
by this lack of notice.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, 
that he is in receipt of disability benefits from the Social 
Security Administration (SSA); therefore, the RO's failure to 
request and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in 
March 2005, October 2006, December 2007, and October 2009; 
the Veteran has not argued, and the record does not reflect, 
that this examination was inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper extremities is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


